Exhibit 10.2

FIRST AMENDMENT TO

SECURITY AGREEMENT

This First Amendment to Security Agreement (this “Amendment”) is made as of June
1, 2020 by and between the Shakopee Mdewakanton Sioux Community (the “Pledgor”),
a federally recognized Indian tribe, and Canterbury Park Holding Corporation, a
Minnesota corporation (the “Secured Party”). The Pledgor and the Secured Party
are sometimes referred to herein collectively as the “Parties” or individually
as a “Party.”

RECITALS:

WHEREAS, Pledgor and Secured Party are parties to a Cooperative Marketing
Agreement dated as of the June 4, 2012 (as amended, modified, supplemented or
replaced from time to time, the “CMA”).

WHEREAS, in connection with execution of the CMA, the Pledgor and Secured Party
are parties to the Security Agreement dated as of June 4, 2012 (the “Security
Agreement”).

WHEREAS, as May 1, 2020, the Collateral Market Value under the Security
Agreement was approximately $21.1 million;

WHEREAS, the Pledgor's financial obligation under the CMA include the following:

 

 

 

Year

Annual Purse
Enhancement

Annual Marketing
Payment

2020

$5,620,000*

None

2021

$7,280,000

$1,620,000

2022

$7,280,000

$1,620,000

 

*    This amount is subject to 52 days of live racing

The Parties desire to amend the Security Agreement by this Amendment to allow
Pledgor to use some of the Collateral to pay its 2020 Purse Annual Purse
Enhancement and to lower the Minimum Value required.

NOW, THEREFORE, in consideration of the above premises, the representations and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties agree as follows:










1.            Amendment.

Section 1 of the Security Agreement is hereby amended to replace the defined
term “Minimum Value” with the following definition:

“Minimum Value” means $15,000,000, less the aggregate market value of any
Collateral applied by the Secured Party to the payment of the Obligations,
determined as of the date of any such application pursuant to an Account
Statement or any other reliable and recognized source for such market value.

2.            Reduction of Collateral in Account.

Secured Party will promptly give Instructions to cause financial assets credited
to the Account to be withdrawn by the Pledgor in the amount by which the
Collateral Market Value exceeds the Minimum Value.

Pledgor and Secured Party agree that Pledgor may withdraw an amount equal to
$1.1 million without restriction. Pledgor agrees that any amounts withdrawn by
Pledgor in 2020 in excess of $1.1 million will be used to pay the 2020 Annual
Purse Enhancement directly to SMSC Purse Enhancement Account at Bremer Bank
under the terms of the CMA, or if the entire 2020 Annual Purse Enhancement has
been paid such amounts may be withdrawn without restriction.

3.            Amendment Limited.

On and after the date of this Amendment each reference in the Agreement to “this
Agreement,” “hereunder,”  “hereof,” or words of like import referring to the
Agreement will mean and be a reference to the Agreement as amended by this
Amendment. The Agreement, as amended by this Amendment, is and shall continue to
be in full force and effect in accordance with its respective terms, and, except
as expressly set forth in this Amendment, no other amendment or modification to
the Agreement is agreed to or implied.

4.            Governing Terms.

This Amendment shall be governed by Sections 16 through 22 of the Agreement as
applicable, which are hereby incorporated into this Amendment.

[Signature page follows.]

 










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

SHAKOPEE MDEWAKANTON

    

CANTERBURY PARK HOLDING

SIOUX COMMUNITY, as the Pledgor

 

CORPORATION, as the Secured Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Keith Anderson

 

By

/s/ Randy J. Dehmer

 

Its

Chairman

 

 

Its

Chief Executive Officer

 



